Citation Nr: 1814159	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-27 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence (previously evaluated as anxiety disorder, not otherwise specified with depressed mood.)  

2.  Entitlement to an earlier effective date, prior to February 15, 2011, for the grant of service connection for PTSD with alcohol dependence. 

3.  Entitlement to a higher initial rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Melinda J. Willi, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to December 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2011and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

The claim for a TDIU was added to the appeal in the context of the Veteran's increased rating claims.  See Rice v. Shinsexi, 22 Vet.App. 447 (2009).  

The Veteran provided testimony on the issues of entitlement to a higher initial rating for PTSD and entitlement to a TDIU during a February 2016 Board videoconference hearing.  The hearing transcript is of record.  A September 2017 hearing was scheduled to address issues more recently added to the appeal.  The record shows that this hearing was cancelled by the Veteran.  Thus, the June 2017 hearing request has been withdrawn.  

The issue of entitlement to an initial rating in excess of 10 percent for a right knee disability is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  PTSD and alcohol dependence results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  In a October 2011 rating decision, the RO granted service connection for anxiety disorder, not otherwise specified, and adjustment disorder with depressed mood (claimed as PTSD) effective February 15, 2011, the date of the Veteran's claim. 

3.  In a September 2013 statement, the Veteran contends that an effective date prior to February 15, 2011 is warranted for the grant of a 30 percent rating for the Veteran's acquired psychiatric disorder, now characterized as PTSD with alcohol dependence.  

4.  The freestanding claim for an earlier effective date for the grant of service connection for PTSD with alcohol dependence is legally barred.

5.  For the entire rating period, the Veteran has been unable to secure or follow gainful or more than marginal employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a higher initial 70 percent rating for PTSD with alcohol dependence have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2018).

2.  The claim for an earlier effective date for the award of service connection for PTSD with alcohol dependence is legally insufficient and the appeal is dismissed. 38 U.S.C. § 5110 (a) (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2018); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the Veteran was provided adequate preadjudicatory notice addressing the initial claim for service connection for an acquired psychiatric disorder.  The Board finds that VA examinations, when considered with other evidence of record, are sufficient for rating purposes.  

Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial rating assigned for PTSD by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  Based on the evidence of record, a staged rating is not warranted for the Veteran's acquired psychiatric disorder.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Veteran is in receipt of a 30 rating under Diagnostic Code 9411 for PTSD with alcohol dependence.  A higher 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013).  "A veteran may only qualify for a given rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Further, "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The GAF is a scale reflecting the subject's psychological, social, and occupational functioning. Richard v. Brown, 9 Vet. App. 266, 267 (1997).  GAF scores from 51-60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (4th Ed.).

The Veteran contends that a higher initial rating is warranted for his service-connected acquired psychiatric disorder.  The Board finds, resolving reasonable doubt in the Veteran's favor, that currently diagnosed PTSD and alcohol dependence results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

There is conflicting evidence of record with regard to the severity of the Veteran's PTSD.  A May 2011 VA examination identified a diagnosis of anxiety disorder NOS and adjustment disorder with depressed mood rather than PTSD.  Psychiatric symptoms included sleep difficulties, anxiety, loss of interest in activities, irritable outbursts, and difficulties with concentration.  The Veteran reported that his closest relationships were with his family members.  Psychological testing identified moderate PTSD symptoms, however, the Veteran did not appear to meet the full symptoms criteria for PTSD. He also had mild depressive symptoms.  The Veteran was assessed with a GAF score of 61, and the examiner stated that his psychiatric symptoms were stated to cause mild impairment on social and occupational functioning.  The Board finds, however, that given the Veteran's moderate PTSD symptomatology and mild depressive symptoms on psychological testing, it would appear that the severity of his symptoms was at least moderate in degree. 

A June 2012 private psychiatric evaluation completed by Dr. T.C. identified chronic PTSD, with a GAF score of 40.  The examiner indicated a much greater severity of occupational and social impairment.  Psychiatric symptoms included chronic anxiety, insomnia, and nightmares.  The Veteran described current symptoms of social isolation and irritability.  He was stated to have chronic delayed PTSD related to service.  His symptoms, to include emotional reactivity, irritability, and anger made it extremely difficult for him to tolerate the demands of the work environment.  A June 2013 VA examiner noted that Dr. T.C. is the Veteran's current treating physician who prescribed his psychiatric medication.  

VA treatment records dated show that the Veteran received mental health treatment at VA in 2012, including group therapy for alcohol dependence.  VA mental health treatment records identify symptoms related to depression, anxiety, issues with anger and irritability, poor concentration, and poor sleep.  VA treatment records show that the Veteran was assessed with a GAF scores ranging from 45 to 50 in 2012.  

A June 2013 VA examination identified a primary diagnosis of PTSD, with secondary alcohol dependence.  His symptoms were stated to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran's psychiatric symptoms included depressed mood, anxiety, interpersonal dysfunction, reduced impulse control, difficulty concentrating, and difficulty adapting to stressful circumstances, including work or a work-like setting.  Psychological testing was conducted at the time of the examination and identified a mild to moderate degree of psychiatric distress, mild to moderate to severe anxiety, and mild depression, and mild to moderate PTSD that day.  He was assessed with a GAF score of 60. 

Mental status examinations conducted during the course of VA treatment, during VA examinations, and during the June 2012 private evaluation show that the Veteran was alert and oriented, grooming was appropriate, speech was normal, and thought process was normal.  Problems with insight and judgement were not indicated.  The Veteran denied suicidal and homicidal ideation and psychosis.

During February 2016 Board hearing testimony, the Veteran indicated that due to his psychiatric symptoms, he would distance himself from his fiancée and children, and reported that he rarely slept.  He reported that when he was not going through episodes, he had a very good relationship with his family.  He indicated that his symptoms did not result in angry outbursts because he avoided any kind of situation which might result in such, stating that he rarely went out, and was a house hermit.  He also identified issues with memory and indicated that due to lack of focus, he was unable maintain full attendance in his evening classes which were held once a week, and reported that he would not be able to work eight hours in a day. 

The evidence of record shows that the Veteran has psychiatric symptoms related to depression, anxiety, chronic sleep impairment, difficulty with concentration and memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, impaired impulse control, and difficulty in adapting to stressful circumstances, to include work or a work-like environment.  The Veteran's GAF scores have been variable over the course of the appeal period.  A private June 2012 psychiatric evaluation identified a greater severity of symptomatology, stating that the Veterans emotional reactivity, irritability, and suppressed anger made it extremely difficult for him to tolerate the demands of the work environment.  VA examinations identified mild to moderate psychiatric symptoms based on psychological testing.  The most recent June 2013 VA examination indicated, based on the Veteran's performance on such testing, that the Veteran exhibited a mild to moderate degree of psychological distress.  Anxiety symptoms were mild to moderate to severe, he had mild depressive symptoms, and PTSD symptoms were mild to moderate in severity.   Finally, VA psychiatric treatment records tend to identify symptoms of greater severity than exhibited in VA examinations.  

The Veteran's PTSD with alcohol dependence has been characterized by symptoms and a level of impairment consistent with both a 50 percent and 70 percent rating under Diagnostic Code 9411.  While the Veteran's symptoms, to include depression, anxiety, sleep impairment, social isolation, difficulty with concentration, mild memory loss, and difficulty in establishing and maintain effective relationships are largely consistent with a 50 percent rating, he has exhibited impaired impulse control, and difficulty in adapting to stressful circumstances consistent with a higher 70 percent rating, and the June 2012 private psychiatrist indicated a higher level of impairment due to PTSD and psychiatric symptoms.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a higher initial 70 percent rating is warranted for the entire rating period.  

The Board finds that the Veteran has not met or more nearly approximated the criteria for a higher 100 percent disability rating for his acquired psychiatric disorder at any time during the appeal period.  See 38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for depressive disorder. VA physicians and examiners identify mild, moderate, and severe psychiatric symptoms, but not total occupational and social impairment.  While the June 2012 private evaluation indicated that it was extremely difficult for him to tolerate the demands of the work environment, it did not identify both total occupational impairment and total social impairment.  Instead, the Veteran has consistently identified having a close relationship to his family, to include his father, girlfriend, and children, while the relationships were not without difficulty.  Moreover, the Veteran did not exhibit symptomatology of such severity as indicated for a 100 percent rating (i.e. gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name).  The Board finds that the degree of severity of the Veteran's psychiatric symptoms and functional impairment is not consistent with a 100 percent rating for depressive disorder at any time during the appeal period.

Effective Date 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400 (2012).  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation. 
38 C.F.R. § 3.400 (b)(2).

A decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and an appellant can only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence. However, because the proper effective date for an award based on claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006). 

The Veteran submitted an initial claim for service connection for PTSD in statement received by the RO on February 15, 2011.  The record shows that there are no earlier claims for service connection for an acquired psychiatric disorder.  In a October 2011 rating decision, the RO granted service connection for anxiety disorder, not otherwise specified, and adjustment disorder with depressed mood (claimed as PTSD) effective February 15, 2011, the date of the Veteran's claim. 

In a February 2012 notice of disagreement, the Veteran appealed the initial rating assigned for his service-connected psychiatric disorder, but did not appeal the effective date assigned.  He did otherwise appeal the effective date assigned for service connection for an acquired psychiatric disorder within one year of the issuance of the October 2011 rating decision.  Thus, the October 2011 rating decision became final with regard to the question of the effective date of the grant of service connection.

In a July 2013 statement of the case, the RO amended the Veteran's diagnosis to PTSD with alcohol dependence and granted a higher initial 30 percent rating effective February 15, 2011.  In a September 2013 substantive appeal, the Veteran asserted that an effective date prior to February 15, 2011 was warranted for the grant of a 30 percent rating for PTSD with alcohol dependence.  

In the present case, the Veteran is attempting to advance a freestanding claim for an earlier effective date for the award of service connection for an acquired psychiatric disorder, diagnosed as PTSD with alcohol dependence; however, the United States Court of Appeals for Veterans Claims has made it clear that there can be no "freestanding" claim for an earlier effective date, because to allow such a claim would be contrary to the principles of finality set forth in 38 U.S.C. §§ 7104, 7105 (2012); see also Rudd, supra.  In other words, the finality of the effective date precludes any attempt to now claim an earlier effective date on grounds other than clear and unmistakable error or a motion for reconsideration.  The Veteran has effectively attempted to raise an impermissible "freestanding" claim for an earlier effective date.  Consequently, there is no valid claim for the Board to consider on appeal, and the appeal must be dismissed.

TDIU

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2018).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

Pursuant to the initial rating decision above, the Board has granted a 70 percent rating for service-connected PTSD with alcohol dependence for the entire rating period.  The Veteran is additionally service-connected for degenerative joint disease of the lumbar spine with sciatic neuropathy, rated 20 percent disabling; chondromalacia patella of both knees, each rated 10 percent disabling; and hypertension, rated as noncompensable.  For the entire rating period, the Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The next step is to determine whether the Veteran was unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2018).  The Board finds that for the entire rating period, the Veteran has not been able to secure and follow gainful or more than marginal employment due to his service-connected disabilities. 

With regard to the Veteran's educational and employment history, the record shows that the Veteran has not worked since service separation.  A June 2013 VA examination shows that the Veteran had a high school degree.  He attempted to obtain an associate's degree but dropped out after one year.  During Board hearing testimony, he reported taking some business administration classes once a week, but he could not maintain concentration to stay for the entire four-hour class, and usually left after two hours.  

The weight of the evidence shows that the Veteran is not capable of maintaining gainful employment due to his service-connected disabilities.  VA examinations, VA treatment records, and Board hearing testimony show that the Veteran has been unemployed since his separation from service.  The record shows that he has been living with his father, girlfriend, and three children.  A June 2013 VA examination indicates that the Veteran was supported by his father and his VA benefits.   

A June 2012 private psychiatric evaluation completed by Dr. T.C., who is noted in the June 2013 VA examination to be the Veteran's treating physician, identified chronic PTSD. Dr. T.C. opined that the Veteran's emotional reactivity, irritability, and suppressed anger made it extremely difficult to tolerate the demands of the work environment.  He noted that if required to work, the Veteran's symptoms would likely worsen.

The Board finds that Dr. T.C.'s opinion is supported by the Veteran's statements and testimony, in which he identifies symptoms of self-isolation and social withdrawal to avoid potential conflicts.   In Board hearing testimony and a June 2013 VA examination, the Veteran reported persistent issues with social withdrawal from friends and family, and reported that he chose to self-isolate from others as a means of maintaining conflict avoidance.  He had very limited social interaction outside of his immediate family, and had general discomfort in public places.  The June 2013 VA examiner identified symptoms impaired impulse control and difficulty in adapting to stressful circumstances, including work or a worklike setting, which would affect his employability.  In Board hearing testimony, he indicated that he distanced himself from family and children when his psychiatric symptoms were affecting him, that he rarely put himself in situations where he could have angry outbursts because he stayed in the house most of the time.  He reported that he did attended classes related to business administration that met four hours once a week, but indicated that he could not maintain his concentration during the class, and usually left the class after two hours.  

The Board finds that Dr. T.C.'s June 2012 opinion indicates that the Veteran is unable to secure or follow gainful or more than marginal employment due to service-connected PTSD, and the Board finds the lay and medical evidence of record tends to support this finding.  Additionally, the Veteran has additional functional impairments due to service-connected for degenerative joint disease of the lumbar spine and chondromalacia patella of both knees which result in chronic pain and result in functional limitations to employment.  October 2010 and May 2011 VA examinations indicate that the Veteran was limited in his ability to lift and bend, to walk more than a few years, and to stand for prolonged periods.  Accordingly, the Board finds that the weight of the evidence shows that the Veteran is unemployable due to service-connected disabilities and a TDIU is warranted for the entire appeal period.  


ORDER

Resolving reasonable doubt in the Veteran's favor, a higher initial 70 percent rating is granted for PTSD with alcohol dependence.  

The appeal for an earlier effective date prior to February 15, 2011 for the award of service connection for PTSD with alcohol dependence is dismissed.

A TDIU is granted. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2018).  The evidence of record includes an October 2010 VA general medical examination and a January 2015 VA examination of the "left" knee, which did not include range of motion findings for the right knee.  The Board finds that neither is adequate for rating the purpose of rating the Veteran's right knee disability.  Accordingly, a remand for a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA orthopedic examination to assess the current severity of his service-connected right knee disability.  All indicated tests and studies should be performed and all findings should be reported in detail.  

2.  Thereafter, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


